UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
JERRY CRAIG, CIVIL DOCKET NO. 1:19-CV-13805-P
Plaintiff
VERSUS JUDGE DRELL
POLICE DEPT., CITY OF MAGISTRATE JUDGE PEREZ-MONTES
NATCHITOCHES, |
Defendant

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (ECF No. 8), noting the absence of objections
thereto, and concurring with the Magistrate Judge’s findings under the applicable

law;
IT IS ORDERED that the Complaint (ECF No. 1) is hereby DISMISSED
WITHOUT PREJUDICE pursuant to Rule 41 of the Federal Rules of Civil Procedure.
THUS DONE AND SIGNED, at Alexandria, Louisiana, on this 2D iy of

February, 2020.

 

 

 

“DEE D. DRELL
UNITED STATES DISTRICT JUDGE

 
